DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/15/2020 and 6/15/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1:	Claim(s) 1-7, 9-11, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO/2016199483 A1 Ono (for examination purposes the examiner has relied upon the provided English translation).
2:	As for Claim 1, Ono teaches An image capturing apparatus, comprising: an image capturing device (12) configured to capture an object image and output image data (Paragraphs [0020 and 0035]); at least one processor (20) or circuit configured to function as: a control unit (30) configured to control whether or not to carry out an image capturing operation of recording the image data output by the 
3:	As for Claim 2, Ono teaches in Paragraphs [0014, 0015 and 0026] wherein the at least one processor or circuit is configured to further function as a detection unit configured to detect information of an object, wherein the control unit determines whether or not to carry out the image capturing operation by comparing the information of the object with the threshold.
4:	As for Claim 3, Ono teaches in paragraphs [0014, 0018 and 0026] wherein the detection unit detects the information of the object on the basis of at least one of a detected sound and the image data captured by the image capturing device.
5:	As for Claim 4, Ono teaches in Paragraph [0055] wherein an initial value of the threshold is determined on the basis of a result of past learning. Ono teaches the first threshold is set based on previously captured scores.
6:	As for Claim 5, Ono teaches in Paragraph [0055] wherein the information pertaining to the frequency of the image capturing operation is a number of images captured in each of set periods (frame rate).
7:	As for Claim 6, Ono teaches in Paragraph [0017, 0051, 0052 and 0055] wherein the control unit determines the threshold for a next set period on the basis of a past number of images captured.
8:	As for Claim 7, Ono teaches in Paragraph [0055] wherein the at least one processor or circuit is configured to further function as a determining unit configured to determine a target number of images captured in a predetermined period (modes corresponding to high, medium and low), wherein the control unit changes the threshold for determining whether or not to carry out the image capturing 
9:	As for Claim 9, Ono teaches in Paragraph [0055] wherein the total image capturing time is set based on a manual input (user input) or a voice input made by a user. Ono teaches the mode changes the number of images captured. Therefore, this changes capturing time since the time to capture all images will change when the number of images increases or decreases
10:	As for Claim 10, Ono teaches in Paragraph [0055] wherein the determining unit determines the target number of images captured on the basis of an image capturing condition set on the basis of the total image capturing time.
11:	As for Claim 11, Ono teaches in Paragraph [0125] wherein the manual input or the voice input made by the user is made using a smart device. The examiner views a mobile phone as a smart device.
12:	As for Claim 15, Ono teaches wherein the at least one processor or circuit is configured to further function as a zooming unit configured to enlarge or reduce the object image on the image capturing unit (Paragraphs [0035 ad 0036]), wherein the zooming unit changes control of enlarging or reducing in accordance with the frequency (Paragraph [0044]).
13:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 1.
14:	As for Claim 19, Claim 19 is rejected for reasons discussed related to Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


15:	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO/2016199483 A1 Ono (for examination purposes the examiner has relied upon the provided English translation) in view of Official Notice.
16:	As for Claims 16, Ono wherein the control unit controls to automatically carry out the image capturing operation using parameters however, does not teach the parameters are generates by a machine learning.
	Official Notice is taken that is was well known in the art before the effective filing date of the claimed invention to use machine learning to perform the camera control and processing in order to improve the image quality and processing capacity.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning processing to automatically carry out the image capturing operation using parameters of Ono in order to improve the image quality and processing capacity.
17:	As for Claim 17, Ono teaches wherein the image capturing operation is changed by updating the parameters using data output by the image capturing device. Furthermore, as discussed above in Claim 16 Official Notice is taken that is was well known in the art before the effective filing date of the claimed invention to use machine learning to perform the camera control and processing in order to improve the image quality and processing capacity.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning processing to automatically carry out the 
Allowable Subject Matter
Claims 8, 12, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
May 5, 2021